The Court:
The Court found that the vault, at the time of its removal, was a fixture, and part of the realty, and was the property of plaintiffs; that defendants had no legal right to remove it; and that its value, to be sold in open market, was, at the time of its removal, not over five hundred dollars; and thereupon the Court rendered judgment for that amount. In such case the measure of damages is the value of the article as it was in place as a part of the realty, immediately preceding its removal; not what it would sell for in open market removed from the building. (Civ. Code, § 3333; Whitbeck v. N. Y. Central R. R. Co., 36 Barb. 644.)
Judgment and order reversed, and cause remanded for a new trial.